Final order entered October 18, ] 962, Invalidating the independent nominating petitions of the “ Save the West Side ” party reversed on the law and the facts and petitions validated and injunction restraining Board of Elections from placing respondent’s name on the ballot as the candidate for the “Save the West Side” party vacated, without costs. Nominating petitions on behalf of respondent-appellant were filed nominating him for the Assembly, Fifth Assembly District of Manhattan. A petition for this office requires 1,500 valid signatures (Election Law, § 138, subd. 5, par. [c], el. [5]). Three groups of signatures were stricken. The first consisted of 184 signatures on the ground that the signers signed a designating petition for another candidate for the same office. We agree with Special Term that these signatures were properly disallowed. Subdivision 6 of section 138 of the Election Law provides that a name on a nominating petition shall not be counted “ if the name of a person who has signed such a petition appears upon another petition nominating the same or a different person for the same office.” It is claimed that these words apply to a nominating petition only and not to a designating petition. While the law in certain instances differentiates between these two types of petition, in this connection the words “ nominating ” and “ designating ” are used without distinction and the one includes both. The purpose of the statute is to limit each voter to a single choice for the office and it is immaterial whether he indicated his choice by way of nominating or designating. The second group consists of 220 signatures stricken by Special Term on the ground that these signers voted in the Democratic primary. In that primary election, there was no contest for Assembly and no vote was or could have been east for that office. Petitioner concedes that the voters in that election did nothing which indicated any indorsement of any candidate for the Assembly. Section 149 of the Election Law provides: “All persons designated for uncontested offices or *817positions at a primary election shall be deemed nominated or elected thereto, as the ease may be, without balloting.” The section dispenses with the primary for an office when there is no contest. Participation in such a primary which involves contested candidacies for other offices does not imply a choice as to the offices which are not contested, because as to these the voter has indicated no preference and has no opportunity to indicate a preference. The final group consists of 156 signatures which were invalidated for irregularity in acknowledging signatures. It was testified to by one witness that he could not recall whether most of the persons whose signatures he witnessed actually signed in his presence or acknowledged their signatures to him. As to about 20% of the signatures he took he could and did testify that they were signed in his presence. By stipulation it was agreed that other witnesses would testify similarly and that the total of the signatures so testified to would amount to 156. These petitions contained the names of 625 other signers which were stricken without objection. We believe that the 156 names should not have been stricken. The theory upon which Special Term acted was that the irregularity was so general that all of the petitions witnessed by these witnesses should be invalidated. We believe that those signers whose signatures were properly attested should not have been disenfranchised (Matter of Lefkowitz v. Cohen, 262 App. Div. 452, affd. 286 N. Y. 499). With these signatures restored as above indicated the petitions contain sufficient signatures as required by the Election Law. Some question was raised whether all the petitions were void for fraud. We discover no finding of the court on this contention. Where the candidate actively participates in the wrong, the presence of invalid signatures does not ipso facto invalidate the petition. But it does put the burden on the candidate or the proponents of the petition to establish that the remaining signatures are valid (Matter of Weisberger v. Cohen, 260 App. Div. 392). Otherwise the burden remains on the objectants and here the stipulations effectively dispose of their contention. Concur — McNally, Eager and Steuer, JJ.;